White, J.
The error of the purchaser was common to the seller, who thought he was selling the property which the bidder thought she was buying. The error in the mind of the bidder was as to the substance of the purchase, and was of so grave a nature as to prevent the formation of a legal obligation. Rev. Civ. Code, Arts. 1841-3. The question is not whether a sale is to be controlled by the advertisement or plan, but whether there was a sale at all, not as to the nature and extent of the thing sold, but whether anything was sold, whether there was not such error as to the object of the contract as prevented the will necessary to give rise to a legal obligation. We think there was.

Judgment affirmed.